MEMORANDUM **
Ramon Aguilar-Mayoral appeals from his guilty-plea conviction and sentence for *505importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1
Aguilar-Mayoral contends that section 960 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We reject the government’s contention that Aguilar-Mayoral’s unconditional guilty plea waives the right to appeal the constitutionality of the applicable statute. See United States v. Montilla, 870 F.2d 549, 552 (9th Cir.1989) (discussing "jurisdictional” exception to waiver by guilty plea), amended by 907 F.2d 115 (9th Cir.1990).